Exhibit 10.17

 

SEVERANCE, WAIVER AND RELEASE AGREEMENT

 

This Severance, Waiver and Release Agreement (“Agreement”) is entered into by
and between Tom S. Q. Yip (“Executive”) and Tower Hill Mines (US) LLC
(“Company”).  Executive and Company each may be referred to herein as a “Party”
or collectively as “the Parties.”

 

WHEREAS, in connection with the Executive’s separation of employment as Chief
Financial Officer with the Company effective December 31, 2014 pursuant to
Section 6(b)(3) of the Employment Agreement between the Executive and the
Company executed on March 11, 2013 (“Employment Agreement”), the Parties wish to
resolve any and all disputes, claims, complaints, actions, and demands that the
Executive may have against the Company or any of the Company Releasees (as
defined below in Section I) arising out of Executive’s employment with or
separation of employment from the Company;

 

WHEREAS, by entering this Agreement, the Parties do not make any admission of
liability toward each other and expressly deny the same;

 

NOW, THEREFORE, in consideration of the Severance Pay and other consideration
described herein, and in consideration of the other mutual promises made herein,
the sufficiency of which is expressly acknowledged by the Parties, the Executive
and the Company hereby agree as follows:

 

A.                                    Effective Date.  This Agreement shall be
effective on the eighth day following execution by Executive, provided that
Executive has not revoked the Agreement.  In order to receive the consideration
described in Section G, Executive must meet all of the Conditions described in
Section G(1) of this Agreement and shall execute and return Exhibit A to the
Company on January 2, 2015.

 

B.                                    Termination of Employment.  Executive
shall be terminated as Chief Financial Officer pursuant to Section 6(b)(3) of
the Employment Agreement effective December 31, 2014.  December 31, 2014 is
Executive’s Separation from Service date as such term is defined in Treasury
Regulation Section 1.409A-1(h).

 

Executive acknowledges and agrees that this Agreement constitutes the Notice of
Termination described in the Employment Agreement and that the Parties have
agreed upon December 31, 2014 as his Separation from Service date.  Executive
shall and does hereby resign from all offices and directorships held with the
Company and International Tower Hill Mines Ltd. (“ITH”) as of the Separation
from Service date.

 

Executive’s termination of employment as Chief Financial Officer and Executive’s
resignation from all offices and directorships shall be disclosed by the
Company, ITH and/or any of the Company Releasees as required by law and by the
Company and/or ITH making a statement after reasonable consultation with
Executive.

 

C.                                    Confidentiality, Non-Disparagement and
Return of Property.  Executive represents and warrants that he has complied
with, and will continue to comply with Section 10 (entitled “Confidentiality”)
of the Employment Agreement.

 

Executive agrees that he will not defame, slander or otherwise disparage the
Company or the Company Releasees, or their business and operations.  Executive
further acknowledges and agrees that he will abide by any fiduciary and/or
fiscal obligations imposed on him by law.

 

The Company agrees to the extent that it is reasonably possible that its Board
of Directors and its Officers will not defame, slander or otherwise disparage
Executive.

 

Nothing in this Agreement is intended to prevent or interfere with either
Party’s ability to provide any required or reasonable communications to, or
provide truthful information to, any governmental or law enforcement agency or
representative, or in connection with any governmental investigation, court,
administrative or other legal proceeding.

 

--------------------------------------------------------------------------------


 

With the exception of property mutually agreed by the Company and Executive to
be retained by Executive, Executive acknowledges and agrees that as of the
Separation from Service date, he has or will have returned to the Company all of
the property of the Company or any of the Company Releasees, and that he has or
will have provided to the Company all passwords, keys, computers, disks,
documents, data, confidential information, and any and all other items that he
had possession of as a result of his employment with the Company or as a result
of any relationship with any of the Company’s Releasees.

 

Nothing in this Agreement shall restrict or preclude Executive or the Company or
its Board of Directors and its Officers from, or otherwise influence them in,
testifying truthfully in any civil, criminal or administrative proceeding, as
required by law or formal legal process.  If Executive is compelled to testify
by law or formal legal process, concerning this Agreement or the Company and/or
the Company Releasees or Executive’s employment with the Company, Executive will
advise the Company immediately, but no later than three business days within
receiving notice of such compulsion unless Executive is instructed by a
government representative that he may not provide such notice.  Executive
certifies and represents that he has advised the Company’s Board Chair or Chief
Executive Officer (CEO) in writing of all instances of which Executive is aware
of violations or suspected violations by the Company or any of its affiliates or
any of the Company Releasees (or anyone acting on behalf of the Company or any
of its affiliates or any of the Company Releasees) of any laws, ordinances,
regulations, rules or legal or regulatory authority of any kind, and that if he
has not advised the Company’s Board Chair or CEO of any such violations or
suspected violations in writing, it is because Executive is not aware of any
such violations or suspected violations.

 

D.                                    Agreement Not to Compete.  Executive
represents and warrants that he has complied with, and will continue to comply
with Section 11 of the Employment Agreement (the “Agreement Not to Compete”). 
Executive acknowledges and agrees that the one-year period following the
termination of Executive’s employment referenced in the Agreement Not to Compete
will commence on January 1, 2015 and end on December 31, 2015, unless shortened
pursuant to the written consent of the Company.

 

E.                                     Stock Options.  Executive acknowledges
and agrees that the terms and conditions of the stock options previously granted
to Executive shall continue to be governed by the 2006 Incentive Stock Option
Plan of ITH and any amendments thereto and grant documents related thereto.

 

F.                                      Earned Compensation and Benefits. 
Executive acknowledges and agrees that as of the date he executes this
Agreement, except with respect to the base salary for the remainder of
December 2014, funding  the  3%  of  annual  salary  contribution  to employee’s
401k for the calendar year 2014 and the expense reimbursements that he is owed
or will be owed through his Separation of Service and except with respect to
those payments and items of value expressly provided for in Section G of this
Agreement, he has been paid all amounts to which he is due from the Company as a
result of his employment or his Separation from Service, and no other payments
or items of value of any kind are due or will be due to Executive from the
Company or from the Company Releasees.

 

G.                                   Severance Pay and Other Consideration.

 

1.                                      Provided Executive executes and does not
timely revoke this Agreement as permitted by Section R and further provided
Executive executes and returns Exhibit A after his Separation of Service Date
but on or before January 2, 2015 (collectively, the “Conditions”), the Company
will pay Executive the total lump sum amount of three hundred and fifty thousand
dollars and no cents ($350,000.00), less any deductions required by law
including withholdings, as Severance Pay in consideration for the terms of this
Agreement, including but not limited to Executive’s waiver and release of the
Company and Company Releasees set forth below in Section I and in Exhibit A. 
This amount is equivalent to one year of Executive’s base salary in effect on
the date of his Separation from Service.  This amount will be paid in the form
of direct deposit made payable to Executive, to be paid on or before the
sixtieth (60th) day after Executive’s Separation from Service, provided each of
the Conditions have been met by the time of payment.  This amount will be
included in Executive’s W-2 for 2015 and, upon payment of this amount and the
amounts described in Section G(2) of this Agreement, the Company will have fully
satisfied all of its post-

 

1

--------------------------------------------------------------------------------


 

employment/severance payment obligations under the Executive’s Employment
Agreement.  The direct deposit will be made to the bank account on file per
payroll records.

 

The Company will pay Employee a consulting fee of fifteen thousand dollars
($15,000) per month for transitional services to insure financial continuity and
oversight including functional review of the 2014 Form 10K.  The funds are
payable on or about the tenth day of each month during the period when the
Company is searching for a suitable replacement. These services will commence on
January 1, 2015 and continue for a minimum of three months and a maximum of six
months.  The duration of this arrangement may be extended or terminated upon
mutual agreement of the parties.  Also, in accordance with the Company’s expense
reimbursement policy, the Company will reimburse Consultant’s reasonable travel
and other business expenses incurred in connection with performing the
transitional services provided that Consultant submits documentation of such
expenses to the Company.

 

2.                                      Provided the Conditions described in
Section G(1) are met, to the extent permitted by law, the Company will pay for
Executive’s COBRA continuation coverage during the period commencing on
January 1, 2015 and ending on June 30, 2016 (or such earlier date as such COBRA
continuation coverage terminates), by directly providing such COBRA payments to
the group health plan along with the nominal COBRA administration fee, such that
Executive’s cost of such COBRA coverage shall equal the cost, if any, that
Executive would have paid (on behalf of himself and his spouse and dependents,
as applicable) under the Company’s group health plan had Executive not been
terminated; provided, that (a) Executive, his spouse and/or his dependents
remain eligible for COBRA continuation coverage; (b) if direct payment to the
group health plan is not permitted by law, the Company shall reimburse Executive
for such payments; and (c) if any comparable group health coverage under another
group health plan becomes available during such time period to Executive,
Executive’s spouse, or Executive’s dependents, the Company’s reimbursement
obligations will cease with respect to each person to whom such coverage becomes
available.  The Executive agrees that he shall immediately notify the Company if
Executive, his spouse, or any dependents become eligible for comparable coverage
under another group health plan on or before June 30, 2016.

 

H.                                   Breach of Agreement.  In the event of an
alleged breach or threatened breach of this Agreement, Executive, the Company,
or the Company Releasees may initiate arbitration or injunctive relief pursuant
to Section 15 of the Employment Agreement.  Neither Party will be required to
post a bond to obtain injunctive or other equitable relief.  Section 15 of the
Employment Agreement shall apply to the resolution of any dispute arising out or
relating to the breach of this Agreement, or any other dispute between Executive
and the Company or the Company Releasees, except as provided for in the
Consulting Agreement.  Nothing contained herein shall be construed as
prohibiting Executive, the Company, or the Company Releasees from pursuing any
other remedies, including equitable remedies, available to them in the event of
a breach of this Agreement.

 

I.                                        Full General Release and Waiver of
Claims by Executive.  In exchange for the consideration set forth in this
Agreement, Executive, on behalf of himself and on behalf of his spouse, family
members, heirs, representatives, agents, successors and assigns, hereby and
forever waives, releases and discharges the Company, and any other entity or
person related or affiliated with such entities, in the past, present or future,
including but not limited to any of their past, present or future owners,
shareholders, board members, officers, employees, attorneys, agents, investors
and representatives and any present or past employee benefit plan sponsored by
the Company, or any affiliated entity (all collectively referred to as the
“Company Releasees”), from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, duty, obligation, or
cause of action relating to any matters of any kind, whether presently known or
unknown, that Executive may possess against the Company or any or all of the
Company Releasees arising out of or relating to any omissions, acts, facts, or
damages that have occurred at any time whatsoever up until and including the
date that Executive executes this Agreement, including, without limitation:

 

2

--------------------------------------------------------------------------------


 

1.                                      any and all claims relating to or
arising from Executive’s employment with the Company, and any and all claims
relating to or arising from Executive’s Separation from Service from the
Company;

 

2.                                      any and all claims relating to, or
arising from, Executive’s right to purchase, or actual purchase of any shares of
stock or other equity interests of the Company or any of the Company Releasees,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;

 

3.                                      any and all contract, statutory, common
law or tort claims, whether under United States law or Canadian law, including
but not limited to claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract, both express and implied, breach of covenant of good faith and fair
dealing, both express and implied, promissory estoppel, negligent or intentional
infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, outrageous conduct, and conversion;

 

4.                                      subject to Section J, any and all claims
for violation of any federal, state, local or Canadian law, statute or
regulation, including, but not limited to, the Age Discrimination in Employment
Act of 1967 and the Older Workers Benefit Protection Act (which prohibit
discrimination based on an employee’s age who is age 40 or older), Title VII of
the Civil Rights Act of 1964 and the Civil Rights Act of 1991(which prohibit
discrimination based on race, color, national origin, religion, and/or sex), the
Rehabilitation Act of 1973 and the Americans with Disabilities Act of 1990
(which prohibit discrimination based on disability), the Equal Pay Act (which
prohibits paying men and women unequal pay for equal work), the Fair Labor
Standards Act (which regulates wage and hour matters, including minimum wage and
overtime pay), the Fair Credit Reporting Act (which requires employers to obtain
certain consents and provide disclosures with respect to employee background
checks), the National Labor Relations Act (which provides employees with certain
rights to organize and unionize), Employee Retirement Income Security Act of
1974 (which, among other things, protects employee benefits), the Worker
Adjustment and Retraining Notification Act (known as WARN laws, which require
that advance notice be given of certain workforce reductions), the Family and
Medical Leave Act, the Sarbanes Oxley Act of 2002 (which requires employers to
provide leaves of absence under certain circumstances), the Occupational Safety
and Health Act (which regulates workplace safety), Executive Order 11246, the
Colorado Anti-Discrimination Act (which prohibits discrimination on the basis of
age, race, creed, color, sex, sexual orientation, gender identity, national
origin, religion, ancestry, or physical or mental disability), the Colorado Wage
Claim Act (which regulates wage and hour and wage payment matters), all of the
foregoing as amended, and any and all regulations under such laws;

 

5.                                      any and all claims for violation of the
federal or any state constitution;

 

6.                                      any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;

 

7.                                      any and all claims relating in any way
to the stock options, including but not limited to any claims relating to the
value of the stock options;

 

8.                                      any and all claims for any loss, cost,
damage, or expense with respect to Executive’s liability for taxes, penalties,
interest or additions to tax on or with respect to any amount received from the
Company or the Company’s Releasees or otherwise includible in

 

3

--------------------------------------------------------------------------------


 

Executive’s gross income, including, but not limited to, any liability for
taxes, penalties, interest or additions to tax arising for Executive with
respect to this Agreement or any other employment, severance, profit sharing,
bonus, equity incentive or other compensatory plan to which Executive and the
Company or any Company Releasees are or were parties as a result of the
application of Section 409A of the Internal Revenue Code of 1986, as amended, or
any similar provision of state or local income tax law; and

 

9.                                      any and all claims for damages
(including but not limited to claims for compensatory or punitive damages),
injunctive relief, attorney’s fees and costs, and equitable relief.

 

Executive specifically acknowledges and agrees that by entering into this
Agreement and in exchange for the consideration described above to which
Executive otherwise would not be entitled, Executive is waiving and releasing
any and all rights and claims that Executive may have against the Company and
the Company Releasees, including but not limited to any and all rights and
claims that Executive may have arising from the Age Discrimination in Employment
Act, as amended, which have arisen on or before the date of execution of this
Agreement.

 

Executive covenants and agrees that he has not filed and will not otherwise
assert any claim, action, cause of action, demand, right, or controversy of any
kind which has herein been released, and will not accept any damages, bounty or
other pecuniary benefit pursued by any other entity or person on Executive’s
behalf or at Executive’s instance or initiation.  Executive further covenants
and agrees that he has not assigned any claim which has been released herein. 
Notwithstanding the foregoing, the release and waiver above does not include a
release or waiver of any claims that the law does not allow to be released or
waived, any claims that may arise after the date on which this Agreement is
signed, or any claims for breach or enforcement of this Agreement.

 

J.                                        Reservation of Executive’s Rights. 
The Full General Release and Waiver of Claims by Executive does not waive or
release any judicially or statutorily mandated right of the Executive to
participate by testifying truthfully in state or federal administrative
proceeding before the Equal Employment Opportunity Commission (EEOC), Department
of Labor (“DOL”) or similar state agencies.  Executive hereby warrants and
represents that he is not aware of nor has Executive been subject to any
employment practices that would form a basis for a claim before the EEOC, DOL,
or similar state agencies.  This Agreement does not waive rights or claims that
may arise after the date the Agreement is executed by Executive, including but
not limited to rights or claims regarding the enforcement of the terms of this
Agreement, and it does not waive rights or claims that may not, as a matter of
law, be waived.

 

K.                                   Severability.  If any provision of this
Agreement is declared by any court of competent jurisdiction to be invalid for
any reason, such invalidity shall not affect the remaining provisions of this
Agreement, which shall be fully severable, and given full force and effect,
provided if the Full General Release and Waiver is found to be unenforceable,
then the Company may declare the Agreement null and void and further provided
that if the Company fails to pay Executive the Severance Pay provided for in
Section G(1) of this Agreement on or before the sixtieth day after Executive’s
Separation from Service, then the Executive may declare the Agreement null and
void.

 

L.                                     Governing Law and Venue.  This Agreement
shall be construed in accordance with the laws of the State of Colorado.  Any
dispute regarding, relating to or arising under this Agreement or the facts
giving rise to the Agreement shall be litigated or arbitrated in Colorado
pursuant to Section 15 of the Employment Agreement.

 

M.                                 Entire Agreement.  Executive and the Company
understand and agree that this Agreement, and Sections 8, 10, 11, 15, 16, and 23
of the Employment Agreement, and Exhibit A hereto, collectively contain all of
the agreements between Executive and the Company or any of the Company
Releasees; provided, however, that in the event of a conflict between this
Agreement, and the surviving sections of the Employment Agreement (Sections 8,
10, 11, 15, 16, and 23), and this Agreement shall control all other matters,
including all matters related to Executive’s employment and Separation from
Service.

 

4

--------------------------------------------------------------------------------


 

Any other prior agreement or agreements between Executive and the Company and/or
any of its affiliates, and any other prior agreement or agreements between
Executive or any of the Company Releasees relating to the subject matter hereof
and all sections of the Employment Agreement which do not expressly survive as
indicated in the preceding paragraph, are expressly extinguished, declared null
and void and of no further legal effect by virtue of this Agreement.  For
clarity, the Section does not limit, expand or otherwise affect in any way any
right or claim Executive may have to indemnification and/or defense in
connection with any claim made against Executive by reason of the fact that
Executive served as an officer and/or director of the Company, whether such
rights arise under the governing documents of the Company or its affiliates,
pursuant to an insurance policy, or pursuant to the common law; further,
Section O below provides indemnification rights in addition to those provided,
if any, by the governing documents, pursuant to an insurance policy, or pursuant
to the common law.

 

N.                                    Assignment.  Neither this Agreement nor
any rights or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company shall assign
this Agreement to any successor (whether by merger, purchase or otherwise) to
all or substantially all of the equity, assets or businesses of the Company, and
will require such successor to expressly agree to assume the obligations of the
Company hereunder.  Executive expressly consents that this Agreement and the
surviving provisions of the Employment Agreement, including but not limited to
the non-compete and the non-disparagement, may be assigned to any successor
provided the successor assumes the Company’s obligations under this Agreement
and the surviving provisions of the Employment Agreement.

 

O.                                    Indemnity.

 

1.                                      In the event Executive:  (a) becomes a
party to; (b) becomes a witness in; (c) is threatened to be made a party to; or
(d) is threatened to be made a witness in; any action, suit or proceeding
brought by any person or entity other than the Company or any Company Releasee,
by reason of Executive having been an officer or consultant of/to the Company
and regarding any alleged action or inaction by Executive taken as an officer or
consultant of/to the Company, if not fully covered by the Company’s directors’
and officers’ insurance coverage, the Company shall indemnify Executive from and
against expenses reasonably incurred and/or liability incurred in connection
with any such action, suit or proceeding, to the fullest extent permitted by law
and/or by the Company’s corporate policies and practices in effect on the date
hereof, and to any greater extent applicable law or the Company’s corporate
policies and practices may in the future from time to time permit.  Executive
shall be indemnified as soon as practicable but in any event no later than
forty-five (45) days after written demand is presented to the Company by
Executive, and any indemnified amount shall include any and all reasonable
expenses, judgments, fines, penalties and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such expenses, judgments, fines, penalties or amounts paid in
settlement) of such action, suit or proceeding for which Executive presents
valid invoices and/or receipts, except as such indemnification is prohibited by
law.  Upon written demand or other request by Executive for indemnification
hereunder, Executive shall be entitled to such indemnification provided that in
connection with the matter which gave rise to the request for indemnification,
Executive acted honestly and in good faith with a view to the best interests of
the Company or its affiliates.  Executive shall not be entitled to such
indemnification if (A) Executive’s act or omission was material to the matter
giving rise to the liability and was committed in bad faith or was the result of
active or deliberate dishonesty; (B) Executive actually received an improper
personal benefit in money, property or services; or (C) in the case of a
criminal proceeding, Executive had reasonable cause to believe the act or
omission was unlawful.  Executive shall not consent to the settlement of any
action, suit or proceeding involving his role as an officer or director of the
Company without first obtaining the Company’s written consent, which consent
shall not be unreasonably withheld.

 

2.                                      Promptly after receipt by Executive of
notice of the commencement of any action, suit or proceeding, Executive will
notify the Company in writing of the commencement thereof.  Notwithstanding any
other provision of this Section, to the extent that it may wish, the Company,

 

5

--------------------------------------------------------------------------------


 

jointly with any other indemnifying party similarly notified, may assume defense
of the matter with counsel mutually agreed upon and satisfactory to Executive. 
After notice from the Company to Executive of its election to so assume the
defense thereof, the Company shall not be liable to Executive under this
Agreement for any legal or other expenses subsequently incurred by Executive in
connection with the defense thereof unless (A) the employment of counsel by
Executive and payment for same by the Company has been authorized by the
Company; (B) Executive shall have reasonably concluded that there may be a
conflict of interest between the Company and Executive in the conduct of the
defense of such action and such determination by Executive shall be supported by
an opinion of counsel, which opinion shall be reasonably acceptable to the
Company; or (C) the Company shall not in fact have employed counsel to assume
the defense of the action, in each of which cases the fees and expenses of
counsel incurred by Executive shall be at the expense of the Company.

 

3.                                      This Indemnity provision shall not apply
to any proceeding, action or other action brought against Executive by or
relating to any tax liability he may have with respect any payments received by
Executive from the Company or any Company Releasee in the past, present, or
future.

 

P.                                      Notices.  Any notices required or
provided for in this Agreement shall be in writing and shall be deemed to have
been duly received (a) when delivered in person or sent by facsimile
transmission and by email, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:

 

1.                                      If to Company, addressed to:

 

Tower Hill Mines (US)/ITH

Attention:  CEO

Suite 200 — 506 Gaffney Road

Fairbanks, Alaska

Email: tirwin@ithmines.com

 

2.                                      If to Executive, addressed to:

 

Tom S. Q. Yip

 

If a Party’s address changes, the new address shall be the notice address
pursuant to this Section, provided that such new address has been furnished to
the other Party in writing in accordance with this Section P.

 

Q.                                    Compliance with Internal Revenue Code
Section 409A.  It is the intention of the Parties that the Severance Payments
payable under this Agreement not be subject to any interest or additional tax
resulting from the application of Section 409A of the Internal Revenue Code (the
“Code”) as the Severance Payment is intended to constitute a short term deferral
and all provisions of this Agreement shall be interpreted consistently
therewith. To the extent that any amount is or could be subject to interest or
additional tax under Section 409A of the Code, the Parties may cooperate to
amend this Agreement with the goal of giving Executive the same or equivalent
benefits described in this Agreement in a manner that will not result in such
interest or additional tax, to the extent that such cooperation is possible and
desirable for either or both Parties; provided, however, that (i) Executive
shall perform any act, or refrain from any act, requested by the Company or any
Company Releasee that is necessary to obtain relief from, or a reduction in, any
interest or additional tax imposed under Section 409A of the Code pursuant to
any correction procedure permitted under Section 409A of the Code, the Treasury
Regulations thereunder, or any administrative guidance issued by the Internal
Revenue Service and (ii) in no event shall the Company or

 

6

--------------------------------------------------------------------------------


 

any Company Releasee be liable to Executive for any taxes, interest, penalties,
and additions to tax applicable to Executive as a result of the application of
Section 409A of the Code to payments and benefits hereunder.  Each periodic
payment, if any, described in this Agreement is intended to be a separate
payment and a separately identifiable and determinable payment, for purposes of
Section 409A of the Code.

 

R.                                    ACKNOWLEDGEMENTS.  Executive specifically
acknowledges and agrees that by entering into this Agreement and in exchange for
the consideration described herein, including the Severance Payments, to which
Executive otherwise would not be entitled but for his agreement to sign this
Agreement and Exhibit A, Executive is waiving and releasing any and all rights
and claims that Executive may have arising from the Age Discrimination in
Employment Act, as amended, which have arisen on or before the date of execution
of this Agreement.

 

Executive further expressly acknowledges and agrees that:

 

1.                                      Executive has read and understands this
Agreement and is entering this Agreement knowingly and voluntarily.

 

2.                                      Executive understands and agrees that,
by signing this Agreement, Executive is giving up any right to file any legal
proceedings (i.e., lawsuits) against the Company or any of the Company Releasees
arising on or before the date of the Agreement.  Executive is not waiving (or
giving up) rights or claims that may arise after the date the Agreement is
executed or that Executive cannot waive or release pursuant to the law.

 

3.                                      EXECUTIVE IS HEREBY ADVISED IN WRITING
BY THIS AGREEMENT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. 
EXECUTIVE REPRESENTS THAT THIS AGREEMENT HAS BEEN FULLY EXPLAINED BY THE
EXECUTIVE’S ATTORNEY.

 

4.                                      Executive understands and agrees that
Executive has had twenty-one (21) days from the day Executive received this
Agreement, not counting the day upon which Executive received it, to consider
whether Executive wishes to sign this Agreement.  Executive further acknowledges
that if Executive signs this Agreement before the end of the twenty-one (21) day
period, it will be Executive’s personal, voluntary decision to do so and
Executive has not been pressured to make a decision sooner.

 

5.                                      Executive further understands that
Executive may revoke (that is, cancel) this Agreement for any reason within
seven (7) calendar days after signing it.  Executive agrees that the revocation
will be in writing and hand-delivered or mailed or faxed to the Company pursuant
to Section P.  If mailed, the revocation must arrive at the Company within the
seven (7) day period.  Executive understands that Executive will not receive any
payments under this Agreement if Executive revokes it, and in any event,
Executive will not receive any payments until after the seven (7) day revocation
period has expired.

 

6.                                      If Executive does not sign and return
this Agreement to the Company by the 30th day after Executive’s Separation from
Service , this Agreement shall be null and void, and the offer set forth herein
shall be withdrawn as of such day.

 

S.                                      Counterparts.  This Agreement may be
executed in counterparts and may be delivered by facsimile or other electronic
means, all of which shall be deemed to be originals, and which shall be deemed
to constitute one document.

 

7

--------------------------------------------------------------------------------


 

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD THIS ENTIRE AGREEMENT BEFORE
SIGNING IT:

 

 

EXECUTIVE:

 

 

 

 

December 17, 2014

/s/ Tom S.Q. Yip

Date

Tom S. Q. Yip

 

 

 

 

 

COMPANY

 

 

 

 

December 17, 2014

By:

/s/ Thomas E. Irwin

Date

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.                                      Executive acknowledges and agrees that
as of January 2, 2015, he has been paid all amounts to which he is due from the
Company as a result of his employment or his Separation from Service, and that
no other payments or items of value of any kind are due or will be due to
Executive from the Company or from the Company Releasees except those payments
and items of value expressly provided for in both Section G of the Severance,
Waiver and Release Agreement.

 

2.                                      Executive acknowledges and agrees that
since the date on which he executed the Severance, Waiver and Release Agreement
to the present:  there have been no breaches by the Executive or the Company of
the Severance, Waiver and Release Agreement; all of the releases contained in
the Severance, Waiver and Release Agreement are in full force and effect; and
there are no unreleased claims that have arisen or of which Executive has become
aware.

 

3.                                      Executive acknowledges and agrees that
his execution and return to the Company of this Exhibit A is a condition
precedent to Executive receiving the amounts set forth in Section G of the
Severance, Waiver and Release Agreement and a condition precedent to the
consulting services provided for in Section G being effective.

 

4.                                      This Exhibit A may be delivered by hand
delivery, facsimile or other electronic means, each of which shall be deemed to
be an original.  Executive shall email an executed copy of this Exhibit A to Tom
Irwin at tirwin@ithmines.com on January 2, 2015 and may provide additional
copies via other means as well.

 

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD THIS ENTIRE EXHIBIT A BEFORE
SIGNING IT:

 

 

EXECUTIVE:

 

 

 

 

January 2, 2015

/s/ Tom S.Q. Yip

Date

Tom S. Q. Yip

 

9

--------------------------------------------------------------------------------